Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and [0018] and overcomes the previous 102/103 rejections.
The previous restriction has been maintained.
The previous 112b rejections have been modified due to the amendment. The previous 112a rejections have been maintained and repeated.

Objections
The abstract is objected to because of the following informalities:  it should not include phrases that can be implied, such as “disclosxxx”.  Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 112
Claim(s) 1-2, 4, 7, 9-12, 15 and 21 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claims 1 and 11 fail the test of compliance with respect to the above underlined portions.  The claimed “polycarbonate” are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the claimed “polycarbonate” lack the particulars of a specific set of ingredients/structures that would fulfil the claimed properties and/or conditions. Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness.  Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.
Claim 4 depends on canceled claim 3. It is considered as being dependent on claim 1 for examination purpose.  Claim 2 and 12 recites “first resin has a molecular weight…”. Since the claimed first and second resin are blends of polymer. It is unclear what the claimed molecular weight is referred to: polycarbonate, ABS copolymer, or the blend.  For examination purpose, all scenarios are considered.
Claims 1-2, 4, 7, 9-12, 15 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The breadth of the claimed application is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  Claims 1 and 11 appear to claim generic plastic and polycarbonate without pointing out the species of plastic and polycarbonate (see above rejection).  The claimed invention is merely a plastic comprising polycarbonate(s) with certain melt index, and the claimed limitation of “for in-mold injection” is considered an intended use.  One of ordinary skill in the art would know from prior arts using an unlimited types of polycarbonates with certain melt index for melt processing to produce mold, film, etc., as indicated in ISR and IDS.  Thus, one of ordinary skill in the art would not have the level of knowledge and skill to achieve the claimed invention without undue experimentation.   Since the claimed invention does not specify the claimed plastic and polycarbonate, the level of predictability in the art cannot be identified and is uncertain. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. Instant Fig. 1-3 merely describes the process as claimed without showing critical element of the claimed invention, such as the type of plastic and polycarbonate. The specification was not enabling due to the lack of direction provided in 

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 4, 7, 9-12, 15 and 21 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujguchi et al. (US 20090215949).
Fujguchi (claims, abs., 130, 142, Table 9, examples) discloses a plastic material produced by injection molding comprising PC-1 (MW 21.9k, 38.87 parts), PC-2 (MW 29.9k), phosphite flame retardant, and ABS.  T41-46 show PC-2 plus ABS=11.5+28.37=39.87 parts and melt flow rate of 22.7-25.7 g/10min.  PC-2 plus ABS meets the claimed first resin components.  
Fujguchi is silent on the blending of PC-2 with ABS and “in-mold injection molding”, a process limitation. However, claim(s) 1-2, 4, 7, 9-12, 15 and 21 are product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the final product show no compositional difference from the claimed one and meet the claimed melt flow index. 
Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use.
Fujguchi is silent on the claimed impact strength (in MPa) and tensile strength.  The disclosed composition would inherently exhibit the aforementioned claimed properties, because in view of the substantially identical composition (in this case, the disclosed composition), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  


	

		
Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
The applicant attacked (5-6:1-4) the previous 112b rejections.  The claimed “polycarbonate” are disclosed in a language that potentially encompasses any combination of monomers that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the claimed “polycarbonate” lack the particulars of a specific set of ingredients/structures that would fulfil the claimed properties and/or conditions. Thus, the previous 112b rejections have been maintained and modified due to the amendment.
The applicant attacked (6:5-8) the previous 112a rejections.  Claim 1 does not point out the specific monomers of the claimed polycarbonate, which is a generic structures and can be produced via infinite numbers of monomers. Instant specification (0036-57) merely describes instant figures 1-2 without specifying the method of producing, method of measuring properties, apparatus, parameters (temperature, pressure, weight ratio, etc.) of blending, granulating, and co-extrusion.  No examples have been shown in the instant expectation.  The claimed properties are known in the art, but this application does not enable one of ordinary skill in the art to achieve the claimed properties without undue experiments.  Thus, the previous 112a rejections have been maintained and repeated.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/SHANE FANG/Primary Examiner, Art Unit 1766